Title: From Benjamin Franklin to [Benjamin Waller], 1 August 1763
From: Franklin, Benjamin
To: Waller, Benjamin


Sir
Boston, Augt. 1. 1763
I receiv’d yesterday your Favour of June 25. relating to the Son of my dear Friend Mr. Hunter. I am sensible that the Care of the Education of young Persons, is attended with Trouble, and like other old Men I begin in most things to consult my Ease: But I shall with Pleasure undertake the Charge you propose to me, if it be, as I suppose it is, agreable to his other Friends; for I loved his Father truly, and think it a Duty to perform the Request of a Friend deceas’d, who living would I am sure have thought little of any Trouble in obliging me. Mr. Foxcroft tells me, that your Son is likewise of a mild tractable Temper and Disposition; and as they will be Company for each other, and when I have undertaken the Care of one the Care of a second will be but little additional Trouble, I do not pretend to lay you under any Obligation in consenting to receive them both I shall be happy in being useful to them. As soon as I return to Philadelphia, which I purpose some time next Month I will procure and send you an Estimate of Expence of their Maintenance and Education and advise the time of sending them.
I shall give an Order to Mr. Foxcroft to receive at his Return the further Payment [you] mention, and am, with great Esteem, Sir Your most obedient Servant
B Franklin
